Citation Nr: 1814081	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee (excluding a period of a temporary 100 percent rating based on surgery and convalescence from July 23, 2009 to September 1, 2009). 

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1985 to November 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned in February 2016.  This matter was previously before the Board in March 2017, at which time the matters on appeal were remanded for further development

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board previously remanded the issues on appeal in March 2017 for additional development, including new VA examinations to assess the severity of the Veteran's service-connected left knee disability and to determine the etiology of the Veteran's current obstructive sleep apnea.  

With regard to the Veteran's service-connected left knee disability, the Veteran underwent an April 2017 VA examination in which the examiner was asked to test the range of motion in active motion, passive motion, weight bearing, and nonweight-bearing for both the left and right knees, and compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results are similar to what would have been shown during prior examinations, if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, while the examiner provided a set of measurements of flexion and extension for both knees, the examiner does not appear to have assessed the Veteran's active, passive, weight-bearing, and nonweight-bearing ranges of motion, and does not specify which was measured in the examination, rendering the examination inadequate per Correia.  The Veteran must therefore be afforded another VA examination which fully complies with Correia which tests the range of motion in both active and passive motion, as well as in weight-bearing and nonweight bearing.  If such testing is not feasible, the examiner must provide an explanation for why it is not feasible.

Additionally, in his February 2016 Board hearing, the Veteran reported that he experienced left knee pain after five to ten minutes of walking, and also experienced pain after sitting for periods of time.  The April 2017 examiner noted pain and stiffness as current symptoms of the Veteran's left knee disability, but also stated that the Veteran did not report flare-ups of the knee and did not comment on any functional loss with repetitive use over time, noting that the Veteran was not being examined after repetitive use over time and that there was no objective evidence with respect to how repetitive use over time might limit the Veteran's functional ability.  The examination report shows that no attempt at estimation of the additional functional loss was made, and no additional rationale is offered for this lack of estimation.  Thus, it does not appear to the Board that the examiner adequately addressed any functional limitation of the Veteran's pain after repetitive use over time.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

With regard to the Veteran's claimed obstructive sleep apnea, the Veteran underwent a March 2017 VA examination in which the examiner was asked to opine as to whether it was at least as likely as not that the Veteran's sleep apnea is related to service; the examiner was specifically directed to consider the lay statements by the Veteran and his wife regarding his history of sleep apnea symptoms, noting that a negative opinion based solely on the fact that sleep apnea complaints were not documented in the Veteran's service treatment records would not be sufficient.  In the event that the examiner concluded that the Veteran's sleep apnea was not directly related to the Veteran's service, the examiner was asked to opine as to whether it was at least as likely as not that the Veteran's sleep apnea was either caused or aggravated by the Veteran's service-connected hypertension, noting that the examiner was to address the medical articles submitted by the Veteran suggesting a relationship between sleep apnea and hypertension.  

The March 2017 examiner diagnosed the Veteran with obstructive sleep apnea, but provided an unclear etiology opinion.  In support of that opinion, the examiner appears to rely solely on the absence of sleep apnea complaints in the Veteran's service treatment records.  The examiner then opined that the Veteran's obstructive sleep apnea was less likely than not caused by or aggravated by the Veteran's service-connected hypertension, noting that he was unable to find any medical literature concerning a cause and effect relationship established for sleep apnea due to hypertension.  

However, the examiner does not address the Veteran's lay statements with respect the onset of his sleep apnea symptoms or continuity of symptomatology, nor does he directly address the Johns Hopkins School of Public Health study referenced by the Veteran's representative in a November 2015 statement, which the Veteran's representative claims confirms a possible connection between sleep apnea and hypertension.  Thus, the Board finds the March 2017 examination to be inadequate.

In light of the foregoing, the Board finds that the March 2017 and April 2017 examinations are inadequate, and a remand is necessary in order to afford the Veteran new VA examinations to address the above deficiencies and assure compliance with the Board's previous remand.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011); see also Correia v. McDonald, 28 Vet. App. 158 (2016); see also Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an appropriate physician who has not previously participated in this case to assess the current severity of his left knee disability.  
The examination report must include the results of range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing for both the left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner shall inquire as to periods of flare-up and additional functional loss due to repetitive use over time, and note the frequency and duration of any such incidents.  Then, the examiner must estimate the effect of any functional losses during flare-ups or repetitive use over time, including due to pain, incoordination, lack of endurance, weakness, fatigability, by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses during flare-ups or due to repetitive use over time and identify the level of limited motion that would equate to such a level of disability).  The fact that the examination is not occurring during a time of a flare-up is an insufficient reason for not providing an estimate.

A rationale for any opinions rendered should be provided.

2.  Arrange for a VA examination by an examiner who has not previously participated in this case, to determine the nature and etiology of the Veteran's current obstructive sleep apnea.  The examiner must opine as to whether the Veteran's current obstructive sleep apnea is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service.  The examiner should specifically address the lay statements of record with respect to the onset of symptoms associated with his claimed obstructive sleep apnea, and any continuity of symptomatology since onset, to include statements by the Veteran and lay statements submitted in February 2016 from the Veteran's wife and a fellow service member.  

If the examiner does not find that the Veteran's sleep apnea is directly related to his service, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is either cause or aggravated by his service-connected hypertension.  If the examiner determines that hypertension aggravated the sleep apnea, the examiner must attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by the hypertension.  

In providing this opinion, the examiner must address any medical articles submitted or referenced by the Veteran suggesting a relationship between sleep apnea and hypertension, to include the Johns Hopkins School of Public Health study referenced by the Veteran's representative in a November 2015 statement.

All opinions must be accompanied by an explanation.  The lack of obstructive sleep apnea documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

3.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




